Appeal (1) from a judgment of conviction rendered by the County Court, Nassau County, sentencing appellant, after he had been found guilty by a jury of conspiracy to bribe a public official, to serve six months in the Nassau County jail, and (2) from each and every intermediate order therein made, including an order denying his motion to set aside the verdict and for a new trial. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the judgment of conviction and to dismiss the indictment, with the following memorandum: In my opinion, the indictment does not allege, nor does the evidence establish, the commission of any overt act by appellant or by any of his codefendants to effect the object of the conspiracy. The overt acts alleged and proved relate only to the process of formulating the conspiracy.